Title: [Diary entry: 26 September 1785]
From: Washington, George
To: 

Monday 26th. Thermometer at 63 in the Morning—62 at Noon and 60 at Night. Clear day, and calm Morning but brisk wind afterwards from the No. West. Went up to Alexandria to meet Colonels Gilpin & Fitzgerald on business of the Potomack Compa. Doctr. La Moyer, Mr. B. Bassett and G. A. Washington accompanied me the first of whom remained there. Dined at the New Tavern, kept by Mr. Lyle. Brought home Mr. Thomas McCarty, with whom I had agreed to serve me in the capicity of a Ho[use] keeper—or Household Steward at Thirty pounds pr. Ann.